Citation Nr: 0818885	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for bilateral 
sensorineural hearing loss.  

2.  Entitlement to total disability for individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern
INTRODUCTION

The veteran had active military service from July 1972 until 
May 1974.  The veteran's separation from service also 
indicates a prior 3 years of military experience prior to 
this period of active service, for a total of 5 years of 
total active military service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

Currently the veteran has been granted service connection for 
a right ankle sprain with degenerative arthritic changes, 
rated as 20 percent disabling.  

The veteran filed a formal claim for service connection for 
bilateral sensorineural hearing loss in June 1986.  The RO 
denied the veteran service connection for bilateral 
sensorineural hearing loss in its November 1986 decision.  
The RO denied the claim because the veteran, who had hearing 
loss in his left ear prior to enlistment, had failed to show 
aggravaton of hearing loss due to service.  The decision was 
unappealed and became final.  

The veteran applied to reopen his claim in November 1989, and 
was issued a letter from the RO in July 1990 stating that the 
veteran would have to submit new and material evidence to 
reopen his claim for bilateral sensorineural hearing loss.  
The veteran did not pursue his hearing loss claim further 
until he filed an informal claim to reopen in October 2002.  
The RO, in a January 2003 decision, denied reopnening of the 
veteran's claim.  The veteran has timely appealed that 
decision.

During the course of the appeal, the RO, in the October 2005 
Supplemental Statement of the Case, reopened the veteran's 
claim for service connection for bilateral sensorineural 
hearing loss and adjudicated the case on the merits.  Despite 
the determination reached by the RO, the Board itself must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  
Additionally, the veteran submitted a claim for TDIU in July 
2003.  The RO denied the veteran entitlement to TDIU in a 
September 2003 decision.  The veteran has also timely 
appealed that decision.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The unappealed rating decision in November 1986 denied 
the veteran service connection for bilateral sensorineural 
hearing loss.  This denial was condirmed by VA in an 
unappealed letter in July 1990.

2.  The evidence submitted since July 1990 is not cumulative 
no redundant of evidence previously of record and, by itself 
or in connection with the evidence previously assembled, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  

3.  The veteran's bilateral sensorineural hearing loss is 
more likely than not due to acoustical trauma during service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for bilateral 
sensorineural hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1100 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
bilateral sensorineural hearing disability is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In March 2008, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection, as well as the 
requirements to reopen his claim for service connection by 
new and material evidence.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a VA letter 
dated in March 2008 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  However, with respect to the 
issue on appeal involving the matter of whether a previously 
denied claim may be reopened, VA's duty to assist the veteran 
in the development of his claim is not triggered unless and 
until a claim is reopened.  See 38 U.S.C.A. § 5103A.  Since 
the claim is being reopened, the Board notes that the veteran 
had a relevant examination in April 2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Reopening of hearing loss claim

Law and Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

Evidence submitted prior to July 1990

The evidence submitted prior to July 1990 consisted of his 
service medical records and a September 1986 VA 
audiological examination.  

The veteran's service medical records showed that the 
veteran's audiological result on entry into service in 
November 1968 for 500, 1000, 2000, 3000 and 4000 hertz was 
10, 5, 0, 20, and 15 decibels, respectively, in his right 
ear and 10, 5, 0, 55, and 50 decibels, in his left ear.  

A second examination dated the same day shows that the 
veteran had decibel losses of 10, 5, 0, and 15 at the 500, 
1000, 2000, and 4000 hertz levels in his right ear.  His 
left ear showed 10, 5, 0, and 90 decibel losses for the 
respective levels.  The 3000 hertz level was apparently 
not tested in this examination.  

The veteran's service medical records also contain 
audiological examinations from June 1970, July 1971, 
August 1971, October 1971, and October 1973.  All of which 
indicate some hearing loss in both ears, but have decibel 
losses that are of varying degrees.  

Finally, on separation from service in May 1974, the 
veteran had decibel losses in his right ear of 0, 5, 0, 15 
and 15 decibels, respectively, in the 500, 1000, 2000, 
3000, and 4000 hertz levels.  The veteran's left ear 
showed respective decibel losses of 5, 0, 0, 40 and 45 
decibels.  

The September 1986 VA audiological examination showed two 
sets of findings taken by the same examiner.  The first 
set of findings had decibel losses in the left ear of10, 
10, 10, 55, and 45 decibels in the 500, 1000, 2000, 3000, 
and 4000 hertz levels, and 10, 10, 15, 55, and 55, in the 
right ear.  The second set of results for the left ear 
noted 10, 15, 10, and 45 in the 500, 1000, 2000, and 4000 
hertz levels, and 10, 15, 10, and 55 in the right ear.  
The 3000 hertz level was not tested in the second set of 
results.  The VA examiner noted that the speech 
discrimination was 92 percent in the right ear and 88 
percent in the left ear.  

Based on these findings, the RO denied the veteran service 
connection in its November 1986 decision because the 
veteran had displayed hearing loss prior to his enlistment 
that was not aggravated by service.  

Evidence submitted since July 1990

The veteran filed to reopen his claim for bilateral 
sensorineural hearing loss in an informal claim dated 
October 2002.  He has submitted two VA audiological 
examinations dated October 2002 and April 2005, along with 
numerous VA audiological treatment records.

The VA audiological examination in October 2002 noted that 
the veteran had complained about hearing loss since his 
return from Vietnam.  The veteran reported tinnitus in 
both his ears, and also reported that he was told that his 
hearing loss was not sufficient enough for hearing aids.  
During examination, the VA examiner noted that the 
veteran's estimated degree of loss in the right ear was 
mild (26-40 decibels) and moderate (41-55 decibels) in his 
left ear.  The VA examiner stated that the veteran's 
speech discrimination was 90-100 percent in the right ear, 
and 76-88 percent in the left.  The VA examiner diagnosed 
the veteran with sloping to moderately-severe bilateral 
hearing loss that was consistent with noise exposure.  The 
VA examiner subsequently stated that the veteran was a 
good candidate for hearing aids and noted that the veteran 
ordered hearing aids and scheduled a hearing aid fitting 
appointment.  

According to VA treatment records, the veteran was issued 
hearing aids in November 2002, but a different set was 
ordered in December 2002 because the first set was not 
meeting his needs.  The veteran received the second set of 
hearing aids which met his needs in February 2003.  

The RO denied reopening the veteran's claim for bilateral 
sensorineural hearing loss in January 2003 because the 
veteran had failed to submit new and material evidence.  
Specifically, the RO stated that the veteran's hearing 
loss in his left ear pre-existed his service and was not 
shown to have been aggravated during service.  The hearing 
loss in the veteran's right ear was noncompensable within 
one year of discharge and was not shown to have occurred 
during active military service.

In his Notice of Disagreement (NOD), dated March 2003, the 
veteran stated that he complained of hearing loss when he 
returned from Vietnam.  According to the veteran, his 
complaints of hearing loss resulted in his restriction to 
light duty, and an inability to perform his job as an 
aircraft sheet metal mechanic for 3 to 4 months.  The 
veteran stated that he was not allowed to use air tools or 
operate machinery during this restriction of duty.  
Finally, the veteran stated that doctors informed him, at 
the time of his restriction of duty, that his hearing 
would diminish as he grew older.  

The veteran reiterated in his March 2004 Substantive 
Appeal that he was placed on restricted duty for 3 months 
after his return from Vietnam because of his hearing loss.  
He further stated that he felt he had lost 30 to 40 
percent of his hearing since his active military service.  

Finally, the veteran was given a VA audiological 
examination in April 2005.  The VA examiner specifically 
noted that she reviewed the veteran's claims file during 
the examination.  She noted the veteran's service medical 
records and noted the discrepancies of decibel loss as 
described above.  The VA examiner stated that "original 
pre-induction records show normal hearing in each ear," 
but also noted that "documentation of hearing loss in 
each ear was found in the service medical records."  She 
further noted that the loss in the service medical records 
ranged from 35 to 55 decibels in the high frequencies of 
each ear.  

During this examination, the veteran stated that he had 
hearing loss since he left the service.  He reported 
tinnitus that was intermittent, of short duration, and 
occurred less than once a week.  The veteran denied 
occupational noise exposure, and reported noise exposure 
as an aircraft sheet metal worker in service.  

During the examination, the VA examiner noted the 
following test results:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
20
25
45
70
65
45
LEFT
20
20
75
75
70
52

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
VA examiner diagnosed the veteran with mild to severe 
sensorineural hearing loss in each ear.  The VA examiner 
further noted that the veteran's hearing loss was greater 
than could be expected for a person of the veteran's age, and 
stated that the veteran's hearing loss was the result of 
acoustical trauma during military service.  



Analysis

The RO denied the veteran's request to reopen his claim 
for bilateral sensorineural hearing loss because the 
veteran failed to submit new and material evidence to 
substantiate the unsubstantiated part of his claim.  
Therefore, the veteran had to submit evidence that his 
active military service aggravated the veteran's hearing 
loss, or resulted in the veteran's hearing loss.  

The evidence submitted since the RO's last final letter in 
July 1990  is certainly new evidence.  More to the point, 
the veteran's newly submitted evidence is material to the 
veteran's unsubstantiated claim.  Specifically, the 
veteran has submitted a VA examination which specifically 
stated that the veteran's hearing loss was caused directly 
by the acoustical trauma he was subjected to in service.  
This evidence, therefore, bears directly on whether the 
veteran's military service caused or aggravated the 
veteran's hearing loss, which is the unsubstantiated part 
of the veteran's claim.  

The Board therefore finds that the veteran has submitted 
new and material evidence, which bears directly upon the 
unsubstantiated part of the veteran's bilateral 
sensorineural hearing loss claim, in order to reopen his 
claim.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991); see also Knightly v. Brown, 6 Vet. App. 200 
(1994).  

Therefore, the Board will now adjudicate the disposition 
of the veteran's bilateral sensorineural hearing loss 
claim on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

Service connection claim

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, esthbalishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

The evidence, as previously described, clearly indicates that 
the veteran has a current diagnosis of bilateral 
sensorineural hearing loss.  In the April 2005 VA 
examination, the veteran was diagnosed with mild to severe 
sensorineural hearing loss in both ears.  

The veteran asserts in his lay statements that he suffered 
acoustical trauma during his military service.  He further 
asserts that doctors told him he would lose his hearing as he 
got older, and that he was put on restricted duty when he 
returned from Vietnam because of the acoustical trauma he 
suffered.  

However, the veteran's service medical records seem to 
indicate that the veteran had a pre-existing hearing loss in 
his left ear.  On separation, the veteran's audiological 
results closely approximated those of his November 1968 
examination on enlistment.  Furthermore, prior RO decisions 
and Statements of the Case (SOC) noted that his audiological 
numbers seemed to have improved during his military service.

While the service medical records seem to indicate that there 
was a pre-existing hearing loss, a VA examiner in April 2005, 
who reviewed the entire claims file, stated that the 
veteran's pre-induction records were normal and that his 
hearing in the higher frequencies fluctuated between 35 and 
55 decibels of loss during his military service in both ears.  
She also specifically noted that the separation examination 
in May 1974 stated that the veteran had significant moderate 
high frequency notched hearing loss for each ear.  

Furthermore, the VA examiner in both the October 2002 and 
April 2005 examinations related the veteran's hearing loss 
directly to noise exposure, or acoustical trauma.  The VA 
examiner in April 2005 further specifically stated that it 
was acoustical trauma from the veteran's military service 
which caused the veteran's current hearing loss.  

Given the evidence of record, the Board finds that the 
veteran's bilateral sensorineural hearing loss was caused by 
the veteran's active military service.  Since the VA examiner 
looked at the veteran's claims file and specifically stated 
that the veteran's hearing loss was due to his military 
service and the veteran specifically stated that he was put 
on restricted duty because of his hearing loss, the Board 
finds that the relevant evidence is in equipoise.  

Further, the VA examiner noted that there were several 
discrepancies in the service medical records' findings, which 
the Board also noted above.  The VA examiner further 
indicated that there was hearing loss in both ears and the 
service medical records would only seem to indicate prior 
hearing loss in the left ear.  Finally, both VA examinations 
in October 2002 and April 2005 linked the veteran's hearing 
loss to acoustical trauma; the April 2005 VA examination 
explicitly linking it to the acoustical trauma suffered 
during the veteran's military service.  

The Board concludes that the evidence, viewed liberally, is 
in relative equipoise.  That is, it is likely as not that the 
veteran has bilateral sensorineural hearing loss because of 
the acoustical trauma he suffered in his military service as 
an aircraft sheet metal mechanic.  The veteran is therefore 
entitled to the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (recognizing that the Board is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran if the balance of positive and negative evidence is 
in equipoise).  

Accordingly, it is the judgment of the Board that service 
connection for bilateral sensorineural hearing loss is 
warranted on this record.



ORDER

Service connection for a bilateral sensorineural hearing loss 
is granted.  



REMAND

The veteran submitted a claim for entitlement to TDIU in July 
2003, which was denied by RO decision in September 2003.  The 
veteran timely appealed that decision and the claim is 
properly before the Board.  However, in light of the action 
taken hereinabove with respect to the matter of service 
connection for bilateral sensorineural hearing loss, the 
Board finds that further action with respect to issue of 
entitlement to TDIU rating must be deferred.  

The veteran is currently rated at 20 percent for his right 
ankle sprain with arthritic changes.  A VA examination was 
last performed in September 2007.  The veteran had applied 
for an increased evaluation for the right ankle condition, 
but the RO denied the increased evaluation in a November 2007 
decision.  No NOD or Substantive Appeal has been submitted on 
that decision.

In the veteran's September 2007 VA examination on his right 
ankle, the VA examiner stated that the veteran had been 
unemployed since May 2004.  The veteran told the VA examiner 
that his usual occupation was a roofing supervisor and that 
he was a certified nursing assistant for 3 to 4 years.  In 
his lay statements, including those made in his initial claim 
and Substantive Appeal for TDIU, the veteran stated that his 
right ankle restricts his ability to walk and to hold a job.  
Specifically, the veteran stated that nobody would hire him 
because he could not walk or be on his feet for extended 
periods of time.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action 
to contact the veteran and ask him to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
have treated him for his service-
connected disabilities since the most 
recent evidence dated in April 2005 for 
the hearing loss claim, and September 
2007 for the right ankle condition.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
medical records if possible.  

2.  The AOJ should then arrange for a VA 
audiometric examination of the veteran to 
determine the current severity of the 
veteran's service-connected bilateral 
hearing loss.  The veterans VA claims 
folder, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  Audiometric findings 
necessary to apply pertinent rating 
criteria should be made.  The examiner 
should specify how the veteran's hearing 
loss affects his employability.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  A report of the 
audiometric examination should be typed 
and associated with the veteran's claims 
folder.  

3.  The AOJ should also arrange for 
review of the calims file by an 
appropriate health care provider to 
determine how the veteran's current 
service-connected right ankle disability 
affects the veteran's ability to work.

If the health care provider deems an 
examination of the veteran's service-
connected right ankle disability is 
warranted, an examination should be 
obtained.  The veteran's VA claims 
folder, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  A report of 
the examination should be typed and 
associated with the veteran's VA claims 
folder.

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination(s) and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  After the above has been completed, 
the AOJ must review the claims folders 
and ensure that all required 
developmental actions have been conducted 
and completed in full.  It should then 
readjudicate the veteran's claim for 
TDIU.  In its decisions, the AOJ should 
take into consideration any and all 
evidence that has been added to the 
record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
law and regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
CHERYL L. MASON,
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


